282 So.2d 169 (1973)
George DALEO and John Dubois, Petitioners-Cross-Respondents,
v.
The TRAVELERS INDEMNITY COMPANY, Respondent-Cross-Petitioner.
No. 43468.
Supreme Court of Florida.
July 11, 1973.
Rehearing Denied September 25, 1973.
Alan R. Schwartz and Horton, Schwartz & Perse and Sams, Anderson, Alper, Spencer *170 & Post, Miami, for petitioners, cross-respondents.
David L. Willing of Adams, George & Wood and Jeanne Heyward, Miami, for respondent, cross-petitioner.
PER CURIAM:
Petitioners' petition for writ of certiorari is denied.
Petitioners-Cross Respondents' petition for attorney's fees is denied and Respondent's cross petition for writ of certiorari is granted without oral argument. The filing of briefs is hereby dispensed with, certiorari is granted, the decision of the District Court of Appeal, Third District, is quashed, and the cause remanded for reconsideration in light of Wilder v. Wright, 278 So.2d 1 (Fla. 1973).
CARLTON, C.J., and ROBERTS, BOYD, McCAIN and DEKLE, JJ., concur.